     Case 2:20-cv-00190-APG-DJA Document 37 Filed 09/17/20 Page 1 of 7




     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave, Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     dbrenner@wrightlegal.net
 6   Attorney for Defendant, Bayview Loan Servicing, LLC
 7
                                      UNITED STATES DISTRICT COURT
 8
                                               DISTRICT OF NEVADA
 9
10   ASHER RICHARD COHEN, an individual,                           Case No.: 2:20-cv-00190-APG-DJA

11                 Plaintiff,
            vs.                                                    STIPULATED PROTECTIVE ORDER
12   BAYVIEW LOAN SERVICING, LLC, a
13   Foreign Limited-Liability Company; EQUIFAX
     INFORMATION SERVICES LLC, a Foreign
14   Limited-Liability Company; and TRANS
     UNION LLC, a Foreign Limited-Liability
15   Company,
16
                       Defendants.
17
18
              Plaintiff, Asher Richard Cohen, and Defendants, and Bayview Loan Servicing, LLC, by
19
     and through their counsel of record, hereby stipulate and agree as follows1:
20
              1.       Any party or non-party may designate as “confidential” (by stamping the relevant
21
     page or as otherwise set forth herein) any document or response to discovery which that party or
22
     non-party considers in good faith to contain information involving trade secrets, or confidential
23
     business or financial information, subject to protection under the Federal Rules of Civil
24
     Procedure or Nevada law (“Confidential Information”). Where a document or response consists
25
     of more than one page, the first page and each page on which Confidential Information appears
26
     shall be so designated.
27
28   1
       Defendant Transunion has not been included as a party to this confidentiality agreement because it recently settled
     this matter with plaintiff pending final dismissal paperwork. ECF No. 33.



                                                         Page 1 of 7
     Case
     Case 2:20-cv-00190-APG-DJA
          2:20-cv-00190-APG-DJA Document
                                Document 37
                                         36 Filed
                                            Filed 09/17/20
                                                  09/15/20 Page
                                                           Page 2
                                                                2 of
                                                                  of 7
                                                                     7




 1          2.      A party or non-party may designate information disclosed during a deposition or
 2   in response to written discovery as “confidential:” by so indicating in said response or on the
 3   record at the deposition and requesting the preparation of a separate transcript of such material.
 4   Additionally, a party or non-party may designate in writing, within twenty (20) days after receipt
 5   of said responses or of the deposition transcript for which the designation is proposed, that
 6   specific pages of the transcript and/or specific responses be treated as “confidential” information.
 7   Any other party may object to such proposal, in writing or on the record. Upon such objection,
 8   the parties shall follow the procedures described in paragraph 8 below. After any designation
 9   made according to the procedure set forth in this paragraph, the designated documents or
10   information shall be treated according to the designation until the matter is resolved according to
11   the procedures described in paragraph 8 below, and counsel for all parties shall be responsible
12   for making all previously unmarked copies of the designated material in their possession or
13   control with the specified designation.
14          3.      All information produced or exchanged in the course of this case (other than
15   information that is publicly available) shall be used by the party or parties to whom the
16   information is produced solely for the purpose of this case.
17          4.      Except with the prior written consent of the other parties, or upon prior order of
18   this Court obtained with notice to opposing counsel, Confidential Information shall not be
19   disclosed to any person other than:
20                  (a)     counsel for the respective parties in this litigation, including in-house
21                          counsel and co-counsel retained for this litigation;
22                  (b)     employees of such counsel;
23                  (c)     individual defendants, class representatives, any officer or employee of a
24                          party, to the extent deemed necessary by Counsel for the prosecution of
25                          this litigation;
26                  (d)     consultants or expert witnesses retained for the prosecution or defense of
27                          this litigation, provided that each such person shall execute a copy of the
28                          Certification attached to this Order as Exhibit A (which shall be retained



                                                 Page 2 of 7
     Case
     Case 2:20-cv-00190-APG-DJA
          2:20-cv-00190-APG-DJA Document
                                Document 37
                                         36 Filed
                                            Filed 09/17/20
                                                  09/15/20 Page
                                                           Page 3
                                                                3 of
                                                                  of 7
                                                                     7




 1                          by counsel to the party so disclosing the Confidential Information and
 2                          made available for inspection by opposing counsel during the pendency or
 3                          after the termination of the action only upon good cause shown and upon
 4                          order of the Court) before being show or given any Confidential
 5                          Information and provided that if the party chooses a consultant or expert
 6                          employed by a corporate defendant or one of its competitors, the party
 7                          shall notify the opposing party, or designating non-party, before disclosing
 8                          any Confidential Information to that individual and shall give the opposing
 9                          party an opportunity to move for a protective order preventing or limiting
10                          such disclosure;
11                   (e)    any authors or recipients of the Confidential Information;
12                   (f)    the Court, personnel, and court reports; and
13                   (g)    witnesses (other than persons described in paragraph 4(e).) A witness
14                          shall sign the Certification before being shown a confidential document.
15                          Confidential Information may be disclosed to a witness who will not sign
16                          the Certification only in a deposition at which the party who designated
17                          the Confidential Information is represented or has been given notice that
18                          Confidential Information shall be designated “Confidential” pursuant to
19                          paragraph 2 above. Witnesses shown Confidential Information shall not
20                          be allowed to retain copies.
21          5.       Any persons receiving Confidential Information shall not reveal or discuss such
22   information to or with any person who is not entitled to receive such information, except as set
23   forth herein.
24          6.       Unless otherwise permitted by statute, rule, or prior Court Order, papers filed with
25   the Court under seal shall be accompanied by a contemporaneous motion for leave to file those
26   documents under seal, and shall be filed consistent with the Court’s electronic filing procedures
27   in accordance with Local Rule UA 10-5(a). Notwithstanding any agreement among the parties,
28   the party seeking to file a paper under seal bears the burden of overcoming the presumption in



                                                 Page 3 of 7
     Case
     Case 2:20-cv-00190-APG-DJA
          2:20-cv-00190-APG-DJA Document
                                Document 37
                                         36 Filed
                                            Filed 09/17/20
                                                  09/15/20 Page
                                                           Page 4
                                                                4 of
                                                                  of 7
                                                                     7




 1   favor of public access to papers filed in court. Kamakana v. City and County of Honolulu, 447
 2   F.2d 1172 (9th Cir. 2006).
 3          7.      A party may designate as “confidential” documents or discovery materials
 4   produced by a non-party by providing written notice to all parties of the relevant document
 5   numbers or other identification within thirty (30) days after receiving such documents or
 6   discovery materials.    Any party or non-party may voluntarily disclose to others without
 7   restriction any information designated by that party or non-party as confidential, although a
 8   document may lose its confidential status if it is made public.
 9          8.      If a party contends that any material is not entitled to confidential treatment, such
10   party may at any time give written notice to the party or non-party who designated the material.
11   The party or non-party who designated the material shall have twenty-five (days) from the
12   receipt of such written notice to apply to the Court for an order designating the material as
13   confidential. The party or non-party seeking the order has the burden of establishing that the
14   document is entitled to protection.
15          9.      Notwithstanding any challenge to the designation of material as Confidential
16   Information, all documents shall be treated as such and shall be subject to the provisions hereof
17   unless and until one of the following occurs:
18                  (a)     the party or non-party claims that the material is Confidential Information
19                          withdraws such designation in writing; or
20                  (b)     the party or non-party who claims that the material is Confidential
21                          Information fails to apply to the Court for an Order designating the
22                          material confidential within the time period specified above after receipt
23                          of a written challenge to such designation; or
24                  (c)     the Court rules the material is not confidential.
25          10.     All provisions of this Order restricting the communication or use of Confidential
26   Information shall continue to be binding after the conclusion of this action, unless otherwise
27   agreed or ordered. Upon conclusion of the litigation, a party in the possession of Confidential
28   Information, other than that which is contained in pleadings, correspondence, and deposition



                                                 Page 4 of 7
     Case
     Case 2:20-cv-00190-APG-DJA
          2:20-cv-00190-APG-DJA Document
                                Document 37
                                         36 Filed
                                            Filed 09/17/20
                                                  09/15/20 Page
                                                           Page 5
                                                                5 of
                                                                  of 7
                                                                     7




 1   transcripts, shall either (a) return such documents no later than thirty (30) days after conclusion
 2   of the action to counsel for the party or non-party, or (b) destroy such documents within the time
 3   period upon such consent of the party who provided the information and certify in writing within
 4   thirty (30) days that the documents have been destroyed.
 5          11.      The terms of this Stipulation and Order do not preclude, limit, restrict or
 6   otherwise apply to the use of documents at trial.
 7          12.      Nothing herein shall be deemed to waive any applicable privilege or work product
 8   protection, or to affect the ability of a party to seek relief for an inadvertent disclosure of material
 9   protected by privilege or work product protection.
10   ...
11   ...
12   ...
13   ...
14   ...
15   ...
16   ...
17   ...
18   ...
19   ...
20   ...
21   ...
22   ...
23   ...
24   ...
25   ...
26   ...
27   ...
28   ...



                                                  Page 5 of 7
     Case 2:20-cv-00190-APG-DJA Document 37 Filed 09/17/20 Page 6 of 7




 1          13.     Any witness or other person, firm, or entity from which is discovery is sought
 2   may be informed of and may obtain the protection of this Order by written advice to the parties’
 3   respective counselor by oral advice at the time of any deposition or similar proceeding.
 4          DATED this 15th day of September, 2020.
 5   WRIGHT, FINLAY & ZAK, LLP                            COGBURN LAW
 6
     /s/ Darren T. Brenner                                /s/ Erik W. Fox
 7   Darren T. Brenner, Esq.                              Jamie S. Cogburn, Esq.
     Nevada Bar No. 8386                                  Nevada Bar No. 8409
 8
     Ramir M. Hernandez, Esq.                             Erik W. Fox, Esq.
 9   Nevada Bar No. 13146                                 Nevada Bar No. 8804
     7785 W. Sahara Ave, Suite 200                        2580 St. Rose Parkway, Suite 330
10   Las Vegas, NV 89117                                  Henderson, Nevada 89074
11   Attorney for Defendant, Bayview Loan                 Attorneys for Plaintiff, Asher Richard
     Servicing, LLC                                       Cohen
12
13
                                                  IT IS SO ORDERED
14
15                                                _______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
16
                                                          September 17, 2020
                                                  Dated: _________________________________
17
18
19
20
21
22
23
24
25
26
27
28



                                                Page 6 of 7
     Case
     Case 2:20-cv-00190-APG-DJA
          2:20-cv-00190-APG-DJA Document
                                Document 37
                                         36 Filed
                                            Filed 09/17/20
                                                  09/15/20 Page
                                                           Page 7
                                                                7 of
                                                                  of 7
                                                                     7




 1                                              EXHIBIT A
 2          I hereby certify my understanding that Confidential Information is being provided to me
 3   pursuant to the terms of the Protective Order dated _________________________, in the Case
 4   of Asher Richard Cohen v. Bayview Loan Servicing, LLC et al. (Case No. 2:20-cv-00190-APG-
 5   DJA). I have been given a copy of that Order and read it. I agree to be bound by the Order. I will
 6   not reveal Confidential Information to anyone, except as allowed and consistent with this Order.
 7   I will maintain all such Confidential Information – including copies, notes, or other
 8   transcriptions made therefrom – in a secure manner to prevent unauthorized access to it. No later
 9   than thirty (30) days after the conclusion of this action, I will return the Confidential Information
10   – including copies, notes, or other transcriptions made therefrom – to the counsel who provided
11   with the Confidential Information. I hereby consent to the jurisdiction of the United States
12   District Court for the purpose of enforcing the Protective Order.
13
14                                                      Dated: _________________________________
15                                                             _________________________________
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 7 of 7
